Citation Nr: 0901076	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  06-06 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to higher initial disability ratings for 
degenerative changes and strain of the lumbar spine, 
currently assigned a 10 percent rating from September 1, 
2003, to August 3, 2008, and a 40 percent rating from August 
4, 2008, to the present.
 
2.  Entitlement to an initial disability rating in excess of 
10 percent for the postoperative residuals of an injury of 
the right quadriceps tendon.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to August 
1985 and from August 2002 to August 2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manchester, 
New Hampshire.

In connection with his appeal the veteran testified at a 
video conference hearing before the undersigned Veterans Law 
Judge in December 2007, and accepted such hearing in lieu of 
an in-person hearing before a Veterans Law Judge.  See 38 
C.F.R. § 20.700(e) (2008).  A transcript of the hearing is 
associated with the claims files.

When the case was previously before the Board in February 
2008, it was decided in part and remanded in part.  The case 
has since been returned to the Board for further appellate 
action.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  During the period of this claim prior to August 4, 2008, 
the veteran's low back disability was manifested by 
limitation of motion; but forward flexion was not limited to 
60 degrees or less and the combined range of motion was not 
limited to 120 degrees or less.

2.  During the period beginning August 4, 2008, the veteran's 
low back disability has been manifested by limitation of 
motion without ankylosis.

3.  Postoperative residuals of an injury of the right 
quadriceps tendon are manifested by no more than moderate 
injury of muscle group (MG) XIV.


CONCLUSIONS OF LAW

1.  From September 1, 2003 to August 3, 2008, the criteria 
for an initial evaluation in excess of 10 percent for 
degenerative changes and strain of the lumbar spine have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5242(2008).

2.  Beginning August 4, 2008, the criteria for an initial 
evaluation in excess of 40 percent for degenerative changes 
and strain of the lumbar spine have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5242 (2008).

3.  The criteria for an evaluation in excess of 10 percent 
for postoperative residuals of an injury of the right 
quadriceps tendon, involving MG XIV, are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.56, 4.73, 
Diagnostic Code 5314 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required by the VCAA, to include 
notice concerning the effective-date element of the claims, 
by letters mailed in March 2004 and June 2006.  Although the 
veteran was not provided all required notice before the 
initial adjudication of the claims, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims.  There 
is no indication in the record or reason to believe that any 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records and private records have been 
obtained.  Neither the veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate either claim.  
The Board is also unaware of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claims.

General Legal Criteria 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefore are 
sufficient.  Above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2008).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2008) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2008).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2008).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

The evaluation of the same disability under various diagnoses 
is to be avoided. 38 C.F.R. § 4.14 (2008).  However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  




Low Back Disability

A.  Period from September 1, 2003, to August 3, 2008

From September 1, 2003, to August 3, 2008 the veteran was 
assigned a 10 percent disability rating for his low back 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5237, 
which provides that lumbosacral strain will be rated under 
the General Rating Formula for Diseases and Injuries of the 
Spine.  Degenerative arthritis of the spine is also rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  
Intervertebral disc syndrome is rated under the under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2008).  Note (1) following this formula provides that for 
purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 10 percent disability rating is assigned when 
forward flexion of the thoracolumbar spine is greater than 60 
degrees, but not greater than 85 degrees; the combined range 
of motion of the thoracolumbar spine is greater than 120 
degrees, but not greater than 235 degrees; if there is muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or if there is 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent disability rating is warranted if 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; the combined range 
of motion of the thoracolumbar spine is not greater than 120 
degrees; or there is muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  

An August 2004 private MRI revealed degenerative disc disease 
at L4-5 and L5-S1.  Additionally, loss of disc signal 
intensity consistent with disc dehydration and disc bulge was 
found at both L4-5 and L5-S1, centrally and towards the left.

During a February 2005 VA examination the veteran complained 
of pain in his back, which he described as a 9 on a scale of 
1 to 10.  He also reported weakness, stiffness, swelling, 
instability, fatigue, lack of endurance, and spasm.  These 
symptoms were precipitated by twisting, turning, lifting, 
bending, prolonged sitting, or standing.  He was able to 
alleviate the symptoms with ice, rest, anti-inflammatory 
medication, and massage.  He reported daily flare-ups which 
lasted through out the day.  All of these conditions affected 
his ability to return to full-time work in construction or 
heavy manual labor occupations.  There were no limitations on 
his activities of daily living.  

On physical examination the lumbar spine demonstrated point 
tenderness in the mid lumbar region and at the left lateral 
aspect.  Range of motion testing revealed flexion to 110 
degrees with pain; extension to 18 degrees with pain; left 
lateral rotation to 30 degrees with pain; right lateral 
rotation to 30 degrees which was pain free; left lateral 
flexion to 20 degrees with pain; and right lateral flexion to 
20 degrees which was pain free.  Neurological examination 
showed deep tendon reflexes were 2+ in the lower extremities 
and sensation was intact to all modalities with the exception 
of patchy dysesthesia in the lateral right thigh.  His gait 
was normal and he was able to heel/toe and tandem walk.  
Romberg was absent.  The examiner noted no additional limits 
to range of motion or joint function caused by pain, 
weakness, fatigue, or lack of endurance following repetitive 
use.  

The veteran was again afforded a VA examination in November 
2006.  During the examination he complained of pain in his 
back which radiated into his right leg.  The examiner noted 
that an EMG and nerve conduction study did not reveal any 
evidence of neuropathy or radiculopathy.  Upon examination of 
his lumbar spine, the examiner noted that the veteran was 
totally reliant on his cane and would not attempt to stand 
without the use of his cane.  He demonstrated negligible 
flexion, extension, lateral flexion, and rotation.  The 
examiner explained that the extensive limitation of motion of 
the lumbar spine was not compatible with findings on a May 
2006 MRI or other objective findings noted throughout the 
course of the examination.  The examiner concluded that the 
issue of symptom enhancement versus chronic pain syndrome 
would best be evaluated via a psychological examination.  The 
pertinent diagnosis was degenerative disc disease of the 
lumbar spine without neurological abnormalities and normal 
EMG and nerve conduction study with mild effect on activities 
of daily living and occupation.    

In December 2006 the veteran was involved in a motor vehicle 
accident.  He woke up as his truck was going off the road.  
He over corrected the truck and as a result it rolled over at 
least once if not multiple times.  His current complaints 
consisted of back and head pain.  An MRI of the lumbar spine 
showed L1 vertebral body compression fracture, non-
complicated and degenerative disc disease at L4-5 and L5-S1 
with disc space narrowing and mild disc bulge.  

In a February 2008 letter from G. Lau, ARNP, she explained 
that the veteran has had difficulty maintaining employment, 
partially due to medication required to control his pain and 
discomfort.  She noted that at times the veteran's pain has 
caused him to remain in bed for a number of days and this has 
placed a significant hardship on his family and self worth.  

The current clinical findings of record reflect that the 
veteran has limited motion due to pain.  To obtain a 
disability rating higher than the currently assigned 10 
percent under the General Rating Formula for Diseases and 
Injuries of the Spine, forward flexion of the thoracolumbar 
spine must be limited to 60 degrees or less, the combined 
range of motion of the thoracolumbar spine must be limited to 
120 degrees or less; or there must be muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour.  On VA examination in February 2005, 
the veteran exhibited forward flexion of the lumbar spine to 
110 degrees and the combined range of motion was 228 degrees.  
The November 2006 examination detailed negligible range of 
motion testing; however, the examiner noted that these 
findings were not consistent with previous studies or with 
the objective findings found during the examination and 
suggested possible psychological testing.  In addition, 
neither examination disclosed muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour, nor is this otherwise shown by the evidence of 
record.  The Board also notes that testing did not disclose 
any additional functional impairment due to fatigue, 
weakness, incoordination, or excess fatigability.  In this 
regard, the Board notes that the veteran's range of motion 
did not decrease following repeated and resisted motion.  
Accordingly, when all pertinent disability factors are 
considered, it is clear that the veteran falls well short of 
the criteria required for a higher rating under the General 
Formula for Rating Diseases and Injuries of the Spine.  
    
The Board has considered whether there is any other schedular 
basis for granting a higher or separate rating during this 
period but has found none.  In particular, the Board notes 
that during the November 2006 VA examination, findings of a 
nerve conduction study and EMG failed to show any neurologic 
impairment stemming from the veteran's lumbar spine 
disability.  In fact, none of the objective evidence 
establishes that the disability is productive of neurological 
impairment.  Therefore, a separate compensable rating is not 
warranted on the basis of neurological impairment.  Moreover, 
the record does not show that during this period the veteran 
experienced any incapacitating episode necessitating bed rest 
prescribed by a physician.  Therefore, the disability would 
not warrant a higher rating under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  

B.  Period beginning August 4, 2008

In a September 2008 rating decision, the originating agency 
increased the veteran's disability rating for his low back 
disability to 40 percent disabling, effective August 4, 2008.  
Under the General Rating Formula for Rating Diseases and 
Injuries of the Spine, which provides that a 40 percent 
disability rating is assigned when forward flexion of the 
thoracolumbar spine is 30 degrees or less; or if there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent disability rating requires unfavorable ankylosis of 
the entire thoracolumbar spine and a 100 percent disability 
rating requires unfavorable ankylosis of the entire spine.

During an August 2008 VA examination, physical evaluation of 
the spine was negative for spasms, atrophy, guarding, and 
weakness.  Pain with motion and tenderness were reported on 
the left side.  It was noted that the veteran's tenderness 
was not severe enough to result in an abnormal gait or 
abnormal spinal contour.  Thoraculumbar spine ankylosis was 
not present during examination.  Range of motion testing 
revealed flexion to 25 degrees with pain; extension to 30 
degrees with pain; bilateral flexion to 30 degrees with pain; 
and bilateral lateral rotation to 30 degrees with pain.  The 
pertinent diagnosis was degenerative change, lumbar strain.  

The foregoing report and all of the other evidence of record 
shows that the veteran retains useful motion of the lumbar 
spine.  Ankylosis is clearly not present.  Therefore, the 
disability does not warrant a higher rating under the General 
Formula for Rating Diseases and Injuries of the Spine.  In 
addition, none of the evidence for this period shows that the 
disability is productive of neurological impairment.  
Therefore, a separate rating is not warranted for 
neurological impairment.  There is also no evidence showing 
that the disability has been productive of any incapacitating 
episodes necessitating bed rest prescribed by a physician.  
Therefore, the disability does not warranted a higher rating 
on the basis of incapacitating episodes.  In sum, there is no 
schedular basis for granting more than a 40 percent rating 
during the period beginning August 4, 2008.

Right Quadriceps Tendon

The veteran currently is assigned a 10 percent disability 
rating for his postoperative residuals of an injury of the 
right quadriceps tendon under 38 C.F.R. § 4.73, Diagnostic 
Code 5314.  Under that code, MG XIV, muscles of the anterior 
thigh group govern extension of knee; simultaneous flexion of 
hip and flexion of knee, postural support of body, and 
synchronizing the hip and the knee.   MG XIV consists of the 
sartorius; rectus femoris; vastus externus; vastus 
intermedius; vastus internus; and tensor vaginae femoris.  
Moderate disability of MG XIV warrants a 10 percent 
disability rating; moderately severe muscle disability 
warrants a 30 percent disability rating; and severe muscle 
disability warrants a 40 percent disability rating.

The evidence in this case shows that, historically, the 
veteran experienced two separate right knee injuries.  In May 
1999, while training during Phase I for Special Forces Small 
Unit Tactics, he fell into a hole while carrying a rucksack 
and injured his right knee.  He then underwent surgery in May 
2000 and his partially torn quadriceps tendon was repaired 
and he had an arthroscopy at the same time.  Subsequently, in 
September 2000, he fell while carrying a beam and experienced 
a significant twisting giving way motion of the knee.  In 
April 2001 he again underwent right quadriceps tendon 
debridement and repair.

During a February 2005 VA examination the veteran reported 
pain in his right leg which was approximately a 6 or 7 on a 
scale of 10.  He reported experiencing weakness, stiffness, 
swelling, heat, instability, locking, fatigue, and lack of 
endurance.  His symptoms were alleviated with the use of ice, 
elevation, and anti-inflammatory medication.  He reported 
daily flare-ups which were severe and lasted throughout the 
day.  He received a brace for his condition but rarely used 
it.  Examination revealed a keloid, nonadherent, well-healed 
surgical scar from the mid-right quadriceps to the patella.  
There was no point tenderness of the patella or tenderness to 
palpation of the right quadriceps.  The pertinent diagnosis 
was chronic right quadriceps strain related to history of 
quadriceps tendon rupture.

A November 2006 VA examination showed that the veteran's 
muscle strength was 4/5 for the right quadriceps and 5/5 for 
the hamstrings.  Range of motion of the right knee revealed 
extension to 0 degrees and flexion to 125 degrees.  There was 
no effusion in the knee joint and there was minimal crepitus 
on flexion and extension.  The examiner noted that 
examination of the knee showed some weakness at the level of 
the right quadriceps and pain in the right knee was likely 
chronic pain syndrome.  He further noted that though the 
veteran was reliant on use of a cane, his gait issues 
appeared incompatible with the physical findings on the 
examination.  Furthermore, he noted that it was unlikely that 
range of motion deficits would occur with repetitive use or 
acute flare-up.  The pertinent diagnosis was right quadriceps 
tendon rupture and the likelihood of chronic pain syndrome 
involving the right lower extremity.

During an August 2008 VA examination, the complained of 
cramping in the middle of the night in the region of his 
iliotibial bands and tightening from his knee downward.  He 
reported intermittent use of both a brace and a cane for 
assistance with walking.  His gait was described as antalgic 
with evidence of abnormal weight bearing.  In terms of his 
right knee joint symptoms, he reported deformity, giving way, 
instability, pain, stiffness, weakness, locking, effusion, 
and inflammation.  Range of motion testing of the right knee 
revealed flexion to 100 degrees with pain at 90 degrees and 
extension to 0 degrees.  A subsequent VA examination, 
performed the same month, showed muscle strength of 5 for the 
knees and there was no evidence of atrophy, spasm, or other 
muscle abnormality.

A review of the evidence detailed above reveals no objective 
evidence of more than moderate disability of MG XIV.  VA 
examinations showed no evidence of significant muscle damage 
or any weakness due to the right quadriceps tendon rupture.  
Except for occasional complaints of cramping and tightness, 
there was no evidence of any functional impairment in the 
right quadriceps.  There were no objective finding of 
atrophy, or other muscle abnormality.  Therefore, the 
disability does not warrant more than a 10 percent rating 
under Diagnostic Code 5314.

Additionally, the Board has considered the potential 
application of Diagnostic Codes 5257, 5260, and 5261 (2008).  
Diagnostic Code 5257 pertains to recurrent subluxation or 
lateral instability of the knee.  The objective medical 
evidence does not show subluxation or instability of the 
right knee joint.  Therefore, the veteran is not entitled to 
a higher or separate compensable rating under Diagnostic Code 
5257.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

As noted above, the November 2006 VA examination showed 
extension to 0 degrees and flexion to 125 degrees and the 
August 2008 VA examination showed extension to 0 degrees and 
flexion to 90 degrees.  Therefore, the disability does not 
warrant more than a 10 percent rating on the basis of 
limitation of motion.  The Board has considered whether a 
higher rating is warranted based on functional loss due to 
pain under 38 C.F.R. § 4.40 (including pain on use or during 
flare-ups) and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  In this case, chronic pain was reported, but no pain 
on motion, weakness, edema, or tenderness was demonstrated 
during the November 2006 VA examination, and there was no 
clinical evidence of functional loss due to pain, or due to 
pain on motion, weakness, fatigability, or incoordination.

Other Considerations

Consideration has been given to assigning staged ratings; 
however, at no time during the periods in question has either 
service-connected disability warranted more than the assigned 
rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the veteran has 
not required frequent hospitalizations for either service-
connected disability and that the manifestations of the 
disabilities are not in excess of those contemplated by the 
schedular criteria.  In sum, there is no indication that the 
average industrial impairment from either disability would be 
in excess of that contemplated by the assigned rating.  
Accordingly, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.


ORDER

Entitlement to higher initial disability ratings for 
degenerative changes and strain of the lumbar spine is 
denied.
 
Entitlement to a higher initial disability rating for the 
postoperative residuals of an injury of the right quadriceps 
tendon is denied.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


